Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of Species I, Figs 1-5, Claims 1-4, 6, 8, 14-16, 20 in the reply filed on 8/12/2020 is acknowledged.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 8, 14-16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Joo (US 20110287812 A1, hereinafter Joo) in view of Seo (US 20160234949 A1, hereinafter Seo)                                                                                                                                                                                                        
1.    Joo teaches a display device, comprising: 
a display unit (210, fig 12b);
a bezel (250) comprising at least one pocket (two pockets which contain T1 and A1 at the top of fig 12b and another pocket to the left side of fig 12b that contains two instances of T2), ;
a mounting bracket (230) comprising a display unit attachment portion (top portion of 230 that is nearest to 210) affixed to the display unit (affixed by the adhesive A) and at least one tongue (other portions of 230 that connect to T1, T2, A2) that extends at least partially into the at least one pocket (fig 12b); and
the surface(s) of the at least one pocket (fig 12b), thereby coupling the bezel to the display unit via the mounting bracket (fig 12b)


    PNG
    media_image1.png
    395
    634
    media_image1.png
    Greyscale

However Joo fails to specifically teach that the at least one pocket comprises a U-shaped groove formed by at least three surfaces of the bezel
And that the adhesive binds to the at least three surfaces of the at least one pocket
Seo teaches at least one pocket (portion inside of 3, fig 4) comprises a U-shaped groove formed by at least three surfaces of the bezel (bezel 3, fig 4)
And an adhesive (8, fig 22, [0289]) binds to the at least three surfaces of the at least one pocket (fig 22).


2.    Joo and Seo teach the display device of claim 1, wherein Joo teaches:
the mounting bracket comprises a first tongue (portion that connects to T1) and a second tongue (portion that connects with T2); 
the bezel comprises a first pocket (pocket which contain T1 and A1 at the top of fig 12b) and a second pocket (pocket to the left side of fig 12b that contains two instances of T2), the first pocket comprising the U-shaped groove formed by the at least three surfaces of the bezel (since the combination of references includes the three dimensional wrap-around of the device), and the second pocket comprising another U-shaped groove formed by at least three other surfaces of the bezel (since the combination of references includes the three dimensional wrap-around of the device); 
the first tongue extends at least partially into the first pocket (fig 12b); and 
the second tongue extends at least partially into the second pocket (fig 12b).

3.    Joo and Seo teach the display device of claim 2, wherein the first tongue and the second tongue extend from opposite ends of the mounting bracket (top end and bottom end).





6.    Joo and Seo teach the display device of claim 1, wherein the bezel is affixed to an underside of a display surface (230 affixes 250 to an underside of 210 in fig 12b).

8.    Joo and Seo teach the display device of claim 1, wherein the bezel comprises a plurality of pockets (figs 4, 16), and the display device further comprises a plurality of mounting brackets (figs 4, 16), each mounting bracket of the plurality of mounting brackets comprising at least one tongue that extends at least partially into one of the plurality of pockets (figs 4, 16).

14.    Joo teaches a mounting bracket (230, fig 12b) for securing a bezel to a display unit (210, fig 12b) of a display device, the mounting bracket (230) comprising:
a display unit attachment portion (top portion of 230 that is nearest to 210) configured to be affixed to the display unit (affixed by the adhesive A); and 
at least one tongue (other portions of 230 that connect to T1, T2, A2) configured to extend at least partially into at least one pocket within the bezel (fig 12b),  wherein an adhesive (T1, T2) binds the at least one tongue to the surface(s) of the at least 
However Joo fails to specifically teach that the at least one pocket comprises a U-shaped groove formed by at least three surfaces of the bezel
And that the adhesive binds to the at least three surfaces of the at least one pocket

Seo teaches at least one pocket (portion inside of 3, fig 4) comprises a U-shaped groove formed by at least three surfaces of the bezel (bezel 3, fig 4)
And an adhesive (8, fig 22, [0289]) binds to the at least three surfaces of the at least one pocket (fig 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Seo into the device of Joo. The ordinary artisan would have been motivated to modify Joo in the above manner for the purpose of wrapping the bracket around the entire display device at least for better locking power and impact resistance (Joo col 12 lines 36-52).

15.    Joo and Seo teach the mounting bracket of claim 14, wherein Joo further teaches the at least one pocket comprises a first pocket (see annotated fig above), the at least one tongue comprises a first tongue (portion of 230 that corresponds to T1 in fig 12b) configured to extend at least partially into the first pocket (area between 250 and 210, which holds A1, A2, T1, fig 12b) within the bezel the first pocket comprising the U-shaped groove formed by the at least three surfaces of the bezel (since the combination of references includes the three dimensional wrap-around of the device) and wherein the adhesive binds the first tongue to the at least three surfaces of the bezel (since the combination of references includes the three dimensional wrap-around of the device), and the at least one tongue comprises a second tongue (portion of 230 that is below 255, fig 12b) configured to extend at least partially into a second pocket (area below 255, fig 12b) within the bezel, the second pocket comprising another U-shaped groove formed by at least three other surfaces of the bezel and wherein another adhesive binds the second tongue to the at least three other surfaces of the bezel (since the combination of references includes the three dimensional wrap-around of the device).

16.    Joo and Seo teach the mounting bracket of claim 15, wherein the first tongue and the second tongue extend from opposite ends of the mounting bracket (upper end and lower end).

20. Joo teaches a method for assembling a display device, the method comprising:
positioning a bezel (250) relative to a display unit (210) of the display device, the bezel comprising at least one pocket (area between 250 and 210, which holds A1, A2, T1, fig 12b), ;
dispensing an adhesive (T1) into the at least one pocket;
providing a mounting bracket (230) comprising a display unit attachment portion (upper portion of 230) configured to be affixed to the display unit (230 is affixed to the display unit by A1), and at least one tongue (portion of 230 that corresponds to T1) configured to extend at least partially into the at least one pocket (fig 12b);
positioning the tongue at least partially within the at least one pocket and the adhesive (fig 12b); and


However Joo fails to specifically teach that the at least one pocket comprises a U-shaped groove formed by at least three surfaces of the bezel
And that the adhesive binds to the at least three surfaces of the at least one pocket

Seo teaches at least one pocket (portion inside of 3, fig 4) comprises a U-shaped groove formed by at least three surfaces of the bezel (bezel 3, fig 4)
And an adhesive (8, fig 22, [0289]) binds to the at least three surfaces of the at least one pocket (fig 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Seo into the device of Joo. The ordinary artisan would have been motivated to modify Joo in the above manner for the purpose of wrapping the bracket around the entire display device at least for better locking power and impact resistance (Joo col 12 lines 36-52).


24. Joo and Seo teach the display device of claim 3, wherein the display unit attachment portion is located between the first tongue and the second tongue of the mounting bracket (since the combination of references includes the three dimensional wrap-around of the device, this means that the display unit attachment portion is located between the leftmost and rightmost portions of the first tongue and the second tongue).





Examiner Notes
Examiner cites particular elements, columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Response to Arguments
Applicant's arguments filed 1/24/2020 have been fully considered but they are made moot by the new reference Seo as shown above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS R BURTNER/           Examiner, Art Unit 2841                                                                                                                                                                                             
/ROCKSHANA D CHOWDHURY/             Primary Examiner, Art Unit 2841